Citation Nr: 0019827	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-13 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
August 1968.

This appeal arises from a February 1998 rating decision of 
the Hartford, Connecticut, regional office (RO) which denied 
service connection for bilateral hearing loss and tinnitus.  
The notice of disagreement was received in March 1998.  The 
statement of the case was issued in September 1998.  The 
veteran's substantive appeal was received in September 1998.  

By a rating action dated in February 2000, service connection 
for left ear hearing loss was granted.  The issue of the 
veteran's entitlement to service connection for left ear 
hearing loss is therefore no longer the subject of appellate 
consideration.


FINDINGS OF FACT

1.  Although the veteran's right ear deafness was caused by 
an infection that occurred many years post-service, there is 
medical evidence suggesting that the veteran suffered from 
right ear hearing loss prior to the infection, and that the 
hearing loss may have been the result of in-service acoustic 
trauma.

2.  There is no competent medical evidence linking the 
veteran's right ear tinnitus with any incident or exposure 
that occurred during his active military service.

3.  Medical evidence confirming a diagnosis of left ear 
tinnitus has not been presented.

4.  The veteran's claim for service connection for bilateral 
tinnitus is not plausible.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
ear hearing loss is well-grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection bilateral 
tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his ears 
and eardrums were normal.  On an audiological evaluation, 
pure tone thresholds, in decibels, were as follows (based on 
conversion from ASA standards to ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
-5
LEFT
20
10
5
0
-5

Service medical records contain no findings with regard to 
complaints, treatment, or diagnosis of hearing loss or 
tinnitus.  The report of the veteran's service discharge 
examination is absent any indication that his ears or hearing 
were tested.  

In September 1997, the veteran filed a claim of service 
connection for bilateral hearing loss.  He stated he could 
not recall receiving treatment for hearing loss in service.  
He reported that J.H. Perkins, M.D., had been treating him 
for hearing loss since April 1997, and that D.D., Roberts, 
M.D., had first detected his hearing loss in 1994.

In a letter dated in July 1997, Dr. Perkins reported that he 
had initially seen the veteran in May 1997 for complaints of 
decreased hearing in his right ear with a history that 
started with a sensation of numbness and tingling around his 
mouth.  He also indicated that he had had a skin rash on the 
right side of his face.  An audiological examination 
performed at that time revealed a non-functioning ear on the 
right and a high frequency loss on the left.  In light of 
this history, Dr. Perkins stated that it was most likely that 
the veteran had "Ramsey hund syndrome."  He further opined 
that there was little chance that the veteran's hearing would 
return.

The veteran was afforded a VA audiological examination in 
December 1997.  He reported a bout of "Herpes Zoster" in 
the right ear, which he said had destroyed his hearing in 
that ear.  He also stated that he experienced tinnitus in the 
right ear secondary to the Herpes Zoster.  He asserted that 
his left ear hearing loss was the result of in-service noise 
exposure.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
5
5
10
40
50

Speech audiometry revealed speech recognition ability of zero 
(0) percent in the right ear and of 100 percent in the left 
ear.  The diagnoses were high frequency sensorineural hearing 
loss of the left ear, total loss of hearing of the right ear, 
and right ear tinnitus.

Medical records from Dr. Robert, S.F. Calderon, M.D., and 
J.F. Kveton, M.D., dated from October 1994 to September 1997 
show that the veteran was evaluated and treated for 
complaints of hearing loss and tinnitus.  Significantly, on a 
report of an October 1994 audiological examination, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
40
35
LEFT
10
0
10
40
55

With exception of possible low-grade tinnitus, a November 
1994 treatment note indicated that the veteran's hearing was 
better.  In April 1997, the veteran was seen for complaints 
of otalgia and tinnitus of the right ear.  He said he had 
been experiencing said conditions for the past three weeks.  
He reported having no previous problems with tinnitus.  
Subsequent clinical records showed that the veteran was 
eventually found to have total hearing loss of the right ear, 
and that the cause of the hearing loss was a viral 
polyneuritis.

Service connection for hearing loss and tinnitus was denied 
in February 1998.  The RO stated the evidence of record 
clearly showed that the veteran's right ear hearing loss was 
a result of his Herpes Zoster infection.  A similar rationale 
was used with regard to his right ear tinnitus.  The RO also 
found that there was no evidence establishing an etiological 
relationship between the veteran's left ear hearing loss and 
his military service.  

The veteran was afforded a personal hearing before the RO in 
May 1999.  He recalled an incident during service where an 
ammunition dump blew up near his bunker.  Although he emerged 
from the blast unscathed, he said his hearing was completely 
gone for several days.  He stated that he also experienced a 
profound ringing in his ears.  He indicated that his hearing 
eventually came back and that the tinnitus did dissipate.  
The veteran stated he was never given a hearing examination 
at discharge.  He further testified that he was unaware that 
he had permanently damaged his hearing until he was examined 
in 1994.  At that time, he recalled being diagnosed with 
sensorineural hearing loss in both ears.  He said that he was 
told by his doctor that his hearing loss was a result of his 
in-service noise exposure.  Acknowledging that his right ear 
hearing was destroyed by an infection that occurred in 1997, 
the veteran asserted that service connection for hearing loss 
for both ears was warranted.  He also admitted that his right 
ear tinnitus had only become constant since he contracted his 
aforementioned ear infection.  He said his left ear tinnitus 
was periodic and recurrent.

In a letter dated in November 1998, Dr. Perkins indicated 
that he continued to see the veteran for complaints related 
to his hearing.  He said audiometric studies demonstrated a 
non-functioning ear on the right.  Persistent high frequency 
sensorineural hearing loss was noted to exist on the left and 
to be "most likely secondary" to the veteran's time in 
Vietnam.  No findings were made with regard to tinnitus.

As referenced above, the veteran was granted service 
connection for left ear hearing loss in February 2000.  The 
Hearing Officer determined that the testimony regarding the 
veteran's in-service acoustic trauma was consistent with the 
circumstances of his military service.  Coupled with the fact 
that he had a diagnosis of hearing loss, and that medical 
evidence establishing an etiological relationship between his 
hearing loss and in-service noise exposure, the Hearing 
Officer found that service connection for left ear hearing 
loss was warranted.  Service connection for hearing loss in 
the right ear remained denied because the evidence of record 
showed that said hearing loss was the result of a Herpes 
Zoster infection.  Similarly, the Hearing Officer stated the 
veteran's right ear tinnitus had been attributed to his post-
service Herpes Zoster.  A supplemental statement of the case 
was mailed to the veteran that same month.

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA
 cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Brock v. Brown, 10 Vet. App. 155 
(1997) (noting that a well-grounded claim for service 
connection requires medical evidence of a nexus between an 
in-service injury or disease (or the aggravation thereof) and 
a current disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a veteran served 90 days or more during a 
period of war, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence 

to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. § 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999) 

A.  Right Ear Hearing Loss

Here, the record establishes that the veteran suffered 
acoustic trauma during his active military service.  See 
King.  There is also evidence that the veteran currently 
suffers from right ear deafness. The first two criteria of 
the Caluza test have therefore been satisfied.

What remains needed for well grounded claims of service 
connection is evidence of a nexus between his current 
diagnoses of hearing loss and his in-service acoustic trauma.  
In this regard, the Board recognizes that the veteran's right 
ear total deafness has been attributed to the Herpes Zoster 
infection he suffered in 1997.  This fact has not been 
disputed by the veteran.  However, Board notes that there is 
evidence that the veteran suffered from right ear hearing 
loss prior to contracting his ear infection.  The report of 
the October 1994 audiological examination clearly revealed 
that the veteran suffered from right ear hearing loss for VA 
purposes.  See 38 C.F.R. 3.385 (1999).  As Dr. Perkins was 
able to attribute the veteran's left ear hearing loss to 
acoustic trauma, logic would necessitate that the right ear 
hearing loss, as it existed in 1994, could have also been 
caused by the same acoustic trauma.

Under these circumstances, the Board finds that there is 
evidence that the veteran suffered acoustic trauma in 
service, and that the veteran suffered from right ear 
sensorineural hearing loss, prior to losing his total loss of 
hearing in that ear as a result of an infection that occurred 
in 1997.  There is also medical evidence suggesting an 
etiological relationship between his in-service acoustic 
trauma and the hearing loss that was in existence in 1994.  
Accordingly, the Board finds that the veteran has presented a 
claim for service connection for right ear hearing loss which 
is well-grounded.


B.  Tinnitus

Notwithstanding the fact that a medical diagnosis of left ear 
tinnitus has yet to have been rendered, there is no medical 
evidence to establish a causal link between any tinnitus 
currently experienced by the veteran and his active military 
service.  The veteran has not offered any medical opinion 
that attributes his diagnosed right ear tinnitus, or alleged 
left ear tinnitus, to his in-service acoustic trauma.  In 
fact, the medical evidence of record shows that his right ear 
tinnitus only manifested after he contracted his ear 
infection in 1997.  The veteran's opinion that there is an 
etiological relationship between his in-service acoustic 
trauma and his current tinnitus problem does not meet this 
standard.  Questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu.  There is no evidence that the veteran has the 
medical background sufficient to render such an opinion.  
Moreover, as service medical records are devoid of any 
findings for complaints, treatment, or diagnosis of tinnitus, 
there is also no evidence showing that the veteran suffered 
from any chronic tinnitus disability in service.

Despite the foregoing, as previously referenced, a claimant 
may still obtain the benefit of § 3.303(b) (1999) by 
providing evidence of continuity of symptomatology.  Evidence 
of continuity is determined by symptoms not treatment.  
However, in determining the merits of a claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Equally important, since a lay 
person is not competent to render an opinion pertaining to 
the diagnosis of tinnitus, medical evidence is required to 
demonstrate a relationship between such a disorder and any 
symptoms experienced post-service.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  
No such medical evidence has been submitted in this case.  

Based on the above, the Board concludes that the veteran has 
not submitted a well-grounded claim, and his claim for 
service connection for bilateral tinnitus must be denied.



ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for right ear hearing loss is well-
grounded, the appeal is granted.

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

Because the claim of entitlement to service connection for 
right ear hearing loss is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Specifically, the Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The development 
of facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

As noted above, there is some evidence suggesting a 
relationship between the veteran's in-service noise exposure 
and the right ear sensorineural hearing loss that he 
experienced in 1994.  A medical opinion is therefore needed 
to determine the nature and etiology of his hearing loss, at 
it existed in 1994.  The Court has held that the Board, in 
rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It 
also includes the procurement of a medical opinion where 
necessary.  See Ashley v. Brown, 6 Vet. App. 52 (1993) 
(obtaining an advisory medical opinion is a viable way for 
the Board to fulfill its duty to assist an appellant).  The 
veteran should be afforded a VA audiological examination.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary. Therefore, this case is Remanded to the 
RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his right ear hearing loss 
since service discharge.  All records not 
already included in the claims folder 
should be obtained.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a special VA audiological 
examination.  The veteran should be 
properly notified of the date, time and 
place of the examination in writing.  A 
copy of the notification letter should be 
associated with the claims file.

The claims folder must be made available 
to the examiner for review prior to the 
examination.  A copy of this Remand 
decision should be provided to the 
physician.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should conduct an examination of 
the veteran's right ear and provide a 
diagnosis for any pathology found.  The 
examiner should be asked to provide an 
opinion, based on the available medical 
evidence and sound medical principles, on 
whether it is as least likely as not that 
the right ear hearing loss demonstrated 
on examination in October 1994 was the 
result of the acoustic trauma the veteran 
experienced in service.  The examiner 
should provide the complete rationale for 
all opinions given.

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC).  The SSOC should 
contain a summary of the pertinent facts 
and a summary and discussion of the laws 
and regulations applicable to the 
veteran's claims.  The veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 


